DETAILED ACTION
	This non-final office action is in response to Applicant’s amendment and request for continued examination filed June 24, 2022.  Applicant’s June 24th amendment amended claims 1, 15 and 19.  Claims 1-20 are pending.  The instant application is a continuation of Application No. 15605555, now U.S. Patent N. 10679192.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is maintained.
	The Double Patenting rejection of claims 1-20 in the previous office action over U.S. Patent No. 10679192 is withdrawn in response to Applicant’s filing of a Terminal Disclaimer on July 14, 2022.
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is maintained.
	The 35 U.S.C. 103(a) rejections of claims 1-20 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.

Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive. Specifically Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims represent an improvement over existing technology (e.g. integrate digital assistants within multiparty conversations; Remarks:  Paragraphs 2-4, Page 12; Paragraph 1, Page  13; Last Paragraph, Page 13); represent an improvement identifying tasks and facilitate completion of tasks (Remarks:  Page 13); and the claims integrate the abstract idea into a practical application (Remarks:  Pages 15, 16)

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the claims integrate the abstract idea into a practical application (improves existing technology; improves method of identifying and completing tasks), the examiner respectfully disagrees.
Initially it is noted that it is old, well-known, conventional and routing to utilize the natural language processing to ‘process’ electronic documents/text (e.g. electronic communications) to identify ‘content elements” (e.g. words, phrases, sentences, etc.) including but not limited to utilizing natural language processing to identify and facility the completion of tasks from electronic communications.  Support for this old and well-known fact can be found in at least the following references (see prior art cited in parent application 15605555):   
Purver et al., Detecting Action Items in Multi-party Meetings (2006); 
Khoussainov et al., Email Task Management (2005); 
Cohen et al., Learning to Classify Email into Speech Acts (2004); Kalia et al., Identifying Business Tasks and Commitments from Email and Chat Conversations; Felice et al., A classification scheme for annotating speech acts in a business email corpus (2013);  
Kotler et al., U.S. Patent No. 8375320 (Paragraphs 28, 57); 
Friend et al., U.S. Patent Publication No. 20110313903 (Paragraph 27); 
Friend et al., U.S. Patent Publication No. 20120035925 (Paragraphs 40, 88); Gruber et al., U.S. Patent Publication No. 20120245944 (Abstract; Paragraphs 21, 120, 127-137, 206, 358, 374, 380); 
Kikin-Gil et al., U.S. Patent no. 8381088 (Column 5, Lines 50-68; Column 15, Lines 45-68; Column 16, Lines 1-5; Column 17, Lines 53-68; Column 18, Lines 1-12); 
Gunaratna et al., U.S. Patent No. 9904669 (Column 4, Lines 16-22; Column 23, Lines 55-63).
Utilizing natural language processing to identify/facility task completion is NOT applicant's invention nor does it represent an improvement in the functioning of a computer (system, processor, etc.).  The recite system/processor merely utilizes well-known natural language processing techniques to identify content elements in electronic communications between a first and second user.  Applicant’s specification does not disclose an improve computer, processor, system, memory or any other technological element.
At best the claims may represent an improvement to a business process (e.g. task management) or an improvement to organizing human behavior (e.g. facilitating human task completion).
The claims are directed to a well-known business practice – identifying and facilitating completion of a human task.  While the claims may represent an improvement to the business process of initiating/facilitating completion of a human task they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the processor, storage medium storing instructions, computing device (preamble only, Claim 15).  These generic computer hardware/software merely performs generic computer functions of receiving and processing data and represent a purely conventional implementation of applicant’s human task initiation in the general field of human task management and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do not present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, that claims a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., data store, interface logic, display, ….) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, the claims are directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that the claims are directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in the independent claims beyond the abstract idea are the processor, storage medium storing instructions, computing device (preamble only, Claim 15) i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Applicant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., digital assistant, messaging/conversational interfaces, generating a knowledge base, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

It is noted that determining a task utilizing identified content elements, utilizing NLP, in electronic communications between two or more users based on a conversational context/knowledge based is well-known.  Support for this well-known fact can be found in at least the following references:  Gruber et al., U.S. Patent Publication No. 20120245944 (Abstract; Paragraphs 21, 120, 127-137, 206, 358, 374, 380).
Examiner suggests applicant recite the specific conversational graph disclosed in at least Specification Paragraphs 23, 43, 45 and 47) to differentiate the recited conversational context from the conversational context disclosed by at least Kalia et al. and Gruber et al.











Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Identifying Tasks from Electronic User Communications Based on Shared Conversational Context Graph.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 15 and 19, the claims are directed to the abstract idea of initiating a task. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, task performance (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to identifying/associating content elements (e.g. words, phrases, etc.) within a communication (phone call, text message, email, etc.) in order to determine and initiate (i.e. start) a task, wherein task initiation is a fundamental economic practice that falls into the abstract idea subcategories of organizing human behavior.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “determining”, “receiving”, “determining” “storing” “determining” “presenting” “receiving” and “initiating” recite functions of the task performance are also directed to an abstract idea that falls into the abstract idea subcategories of organizing human behavior.  The intended purpose of independent claims 1, 15, and 19 appears to be to suggest a task, for completion, to a human user based on textual analysis of two users electronic communications.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of organizing human behavior.  The exceptions are the users (who are a people) and additional limitations of generic computer elements: processor, storage medium storing instructions, computing device (preamble only, Claim 15).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  processor, computer storage medium, user device, electronic communication application and network.  These generic computing components are merely used to receive and process data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's task initiation in the general field of task management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, we conclude the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), we conclude claims 1-20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited "processor," "a memory," and "interface," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Regarding dependent claims 2-11 and 13-19, the claims are directed to the abstract idea of task imitation and merely further limit the abstract idea claimed in independent claims 1, 15, and 19.  
Claim 2 further limits the abstract idea by limiting the second electronic communication from the first or second user device (a more detailed abstract idea remains an abstract idea).  Claim 3 further limits the abstract idea by associating the first and second content elements based on a relationship between content element attributes (a more detailed abstract idea remains an abstract idea).  Claim 4 further limits the abstract idea by identifying a parameter associated with the task (a more detailed abstract idea remains an abstract idea).  Claim 5 further limits the abstract idea by determining the task parameter from a third communication (a more detailed abstract idea remains an abstract idea).  Claim 6 further limits the abstract idea by identifying the based on a user associated weight (a more detailed abstract idea remains an abstract idea).  Claim 7 further limits the abstract idea by assigning the task to the first user (a more detailed abstract idea remains an abstract idea).  Claim 8 further limits the abstract idea by reassigning the task (a more detailed abstract idea remains an abstract idea).  Claims 9, 18 and 20 further limits the abstract idea by reassigning the task based on a third communication (a more detailed abstract idea remains an abstract idea).  Claim 10 further limits the abstract idea by assigning the task to a second user (a more detailed abstract idea remains an abstract idea).  Claim 11 further limits the abstract idea by presenting a notification (a more detailed abstract idea remains an abstract idea).  Claims 12 and 16 further limit the abstract idea by tracking performance of the task (a more detailed abstract idea remains an abstract idea).  Claims 13 and 17 further limit the abstract idea by providing a notification associated with the task (a more detailed abstract idea remains an abstract idea).  Claim 13 further limits the abstract idea by providing a task notification (a more detailed abstract idea remains an abstract idea).   
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claims 1, 9 and 15, the claims recite “in response to the interaction initiating an application or service that is able to assist with the task” (Claim 1, emphasis added), “in response to the interaction initiating presentation of an application or service that is able to assist with the task” (Claim 15, emphasis added) and “launching an application on a first device associated with the first user to help the first user complete the task” (Claim 19, emphasis added) wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to disclose imitating an application or launching an application or initiating presentation of an application as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Initially it is noted that none of the phrases launch, launching or launched appear anywhere in Applicant’s disclosure.
Specification Paragraph 50 discloses that the invention initiating a selectable item (button, link etc.) associated with a task and that upon selection of the button/link various, by the user, commands/instructions can be transmitted to a third party service and that a user can activate another application or access a service to facilitate completion of the task.  This is not the same as the claimed system/computer launching/initiating an application or the claimed system/method initiating presentation of an application or service as claimed.  At best the claims enable a human user to initiate/launch an application/service.
Specification Paragraph 53 discloses that the system can provide a selectable item to the user and enable the user to initiate/complete a corresponding transaction, order, etc. or that the system may notify the user that they have been assigned a task.  This is not same as the system/computer automatically launching/initiating an application or the claimed system/method initiating presentation of an application or service as claimed.  At best the claims enable a human user to initiate/launch an application/service.
Similarly, Specification Paragraph 56 discloses that the system/compute can provide a selectable item (link) to an assigned user through which the user can access view a map of various nearby locations related to the task and that options/parameters of an order can be incorporated into an order that is placed.  This is not same as the system/computer automatically launching/initiating an application or the claimed system/method initiating presentation of an application or service as claimed.  At best the claims enable a human user to initiate/launch an application/service.
Accordingly, Applicant's specification fails to provide adequate written support to show possession of the invention as claimed.  Applicant's disclosure fails to disclose as claimed nor the claimed embodiment as a whole.
Applicant's disclosure fails to disclose the steps of “in response to the interaction initiating an application or service that is able to assist with the task” (Claim 1, emphasis added), “in response to the interaction initiating presentation of an application or service that is able to assist with the task” (Claim 15, emphasis added) and “launching an application on a first device associated with the first user to help the first user complete the task” (Claim 19, emphasis added)  as claimed.

Examiner notes that if the claims were amended to reflect for the supported embodiment that a communication and/or commands were transmitted to an application/service, wherein the application may enable a user to complete the task (as previously recited) – such an amendment may overcome the rejection under 35 U.S.C. 112(a) rejection but would merely recite an insignificant post-solution activity and/or non-functional descriptive material (intended use of data) and would not assist the claims in addressing the pending rejection under 35 U.S.C. 101.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalia et al., U.S. Patent Publication No. 2014/0214404 in view of Brunn et al., U.S. Patent No. 10,140,291 and further in view of Gruber et al., U.S. Patent Publication No. 20120245944.

Regarding Claims 1 and 15, Kalia et al. discloses a system comprising:
A processing device (Figure 5; Paragraphs 51-64); and
 Memory (machine readable medium) coupled to the processing device and storing instructions that when executed by the processing device cause the system to perform the operations by a computing device over a network (Figure 5; Figure 5; Paragraphs 51-64) comprising:
Receiving a first electronic communication associated with a first user wherein the first electronic communication is part of a conversation between the first and a second user (Figure 1, Element 102, 104; Paragraph 14; Figure 4, Element 471; Figure 5, Element 585);
Determining, using natural language processing (Paragraphs 49, 50, 55; Claims 1, 15), a first content element within the first electronic communication (Tables, 2, 3; Figure 1, Elements 112, 112, 114, 116, 118; Figure 4; Figure 5, Elements 587, 589; Paragraphs 16-18);
Receiving a second electronic communication associated with a second user wherein the second electronic communication is part of the conversation (Figure 1, Elements 102, 104; Paragraph 14; Figure 4, Element 471; Figure 5, Element 585);
Determining, using natural language processing (Paragraphs 49, 50, 55; Claims 1, 15), a second content element from the second communication (Paragraphs 16-18; Tables 2, 3; Figure 1, Elements 112, 112, 114, 116, 118; Figure 4; Figure 5, Elements 587, 589);
Storing/associating the first content element with the second content element in a knowledge base (repository, memory, database, etc.) (Paragraphs 15-21; Tables 2, 3; Figures 2A, 2B; Figure 5, Elements 587, 589);
Determining a task based for the first user to perform using natural language processing that task as input the first/second content items (Paragraphs 19, 24, 39, 42, 46; Figure 1, Elements 120, 122, 124; Figure 4, Elements 473, 475, 477) and the shared conversational context between the first/second user (Figures 2A, 2B; Paragraphs 15, 22, 42, 43); 
Initiating an action/task associated with the task in response to a user interaction (Figure 1, Elements 120 126, 134, 144; Figure 3; Paragraphs 8, 28-30, 45, 48) 

Kalia et al. does not disclose initiating/launching or communication with an application or service as claimed.

Brunn et al., from the same field of endeavor of task assigning/tracking, discloses a system and method comprising:
Determining a task based on identified first/second content elements utilizing natural language processing of first/second electronic communications (Abstract; Column 1, Lines 20-30; Column 2, Lines 14-30; Column 7, Lines 32-37, 60-68; Column 8, Lines 1-42; Column 12, Lines 24-53);
Presenting a task suggestion to the first user with an interactive item (e.g. disposition decisions, task selection interface; Column 8, Lines 2-10, 43-45, 51-68; Column 9, Lines 1-35; Figure 5); and
Initiating/launching and/or communicating with an application or service that is able to assist the user with the task in response to receiving user interaction with the interactive item (Column 8, Lines 1-5, 43-68; ; Column 9, Lines 1-35; Column 12, Lines 13-20; Figure 1, Element S280; Figure 5; Claims 3-6).

It would have been obvious to one skilled in the art that the system and method as disclosed by Kalia et al. would have benefited from presenting interactive items associated with a task and initiating a communication with an application/service based on user interaction/selection in view of the disclosure of Brunn et al., the resultant system/method enabling for efficient/easier disposition of tasks/assignments (Brunn et al.:  Column 2, Lines 15-30).

Kalia et al. does not expressly disclose that the knowledge base that indicates a shared conversational context between the first user content element and the second content element wherein shared conversational context means that the first content element and the second content element originated in communications from the conversation as claimed.

Gruber et al., from the same field of endeavor of identifying tasks from electronic conversations, discloses a system and method comprising:
Associating and storing the first content element with the second content element, from monitored electronic communications (Paragraphs 233, 241, 242, 261, 265, 358, 374, 380; Figure 1, Element 1080; Figure 9), in a knowledge base that indicates a shared conversational context between the first content element and the second content element, wherein the shared conversation context means the first content element and the second content element originated in communications from the conversation (e.g. Active Ontology; Paragraphs 196, 197, 217-222, 270-284; Figure 7, 1052a, 1052b, 1052b, 1054b - knowledge base storing conv context; Figure 7, Elements 1080, 1072; Figure 9, Element 1050);
Determining a task for the first user to perform using a language processing (Figure 22) method that takes based on the association between the first content and the second and the shared conversational context (Figures 2, 11, 20, 23);
Presenting a task suggestion to the first user with an interactive item (Figures 2, 11, 20, 23);
In response to the interaction launching/initiating/activating (invoking) an application or service that is able to assist with the task (Abstract; Paragraphs 129, 515, 541, 546; Claim 1).  

It would have been obvious to one skilled in the art that the system and method as disclosed by Kalia et al. would have benefited from associating and storing the first content element with the second content element, from monitored electronic communications, in a knowledge base that indicates a shared conversational context between the first content element and the second content element, wherein the shared conversation context means the first content element and the second content element originated in communications from the conversation in view of the disclosure of Gruber et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2, Kalia et al. discloses a system and method wherein the second communication is received from ONE of a second user device associate with the second user OR a first user device associated with the first user (Paragraphs 8, 9, 46-50; Figure 4, Element 471; Figure 5, Element 585; Table 1). 

Regarding Claim 3, Kalia et al. discloses a system and method wherein associated the first/second content elements based on a relationship between an attribute of the first content element and an attribute of the second content element  (Figures 2A, 2B; Paragraphs 42, 43).

Regarding Claim 4, Kalia et al. discloses a system and method further comprising identifying a parameter associated with the task (e.g. owner, due date, etc.; Paragraphs 48, 49).

Regarding Claim 5, Kalia et al. discloses a system and method wherein the parameter is determined from a third electronic communication (Figure 1, Element 134; Figure 3, Element 386; Paragraphs 28-31; Claim 3).

Regarding Claim 7, Kalia et al. discloses a system and method further comprising assigning the task to a first user (e.g. owner; Paragraphs 8, 45, 48, 49; Claim 2; Figure 3, Element 386).

Regarding Claim 8, Kalia et al. discloses a system and method further comprises reassigning (delegating) the task from the first user to a second user (Figure 1, Element 134; Figure 3, Element 386; Paragraphs 28-31; Claim 3).

Regarding Claims 9, 18 and 20, Kalia et al. discloses a system and method wherein reassigning the task comprises reassigning the task based on a third communication (Figure 1, Element 134; Figure 3, Element 386; Paragraphs 28-31; Claim 3).

Regarding Claim 10, Kalia et al. discloses a system and method further comprising assigning the task to a second user (Figure 1, Element 134; Figure 3, Element 386; Paragraphs 9, 28-31; Table 1; Claim 3).

Regarding Claims 12 and 16, Kalia et al. discloses a system and method further comprising tracking performance of the task (Figure 3, Element 386 – progress; Paragraphs 8, 45).

Regarding Claims 13 and 17, Kalia et al. discloses a system and method wherein tracking performing of the task comprises providing notification to the first user with respect to the task (Paragraphs 45, 48; Figure 3; Figure 5, Elements 581, 593).

Regarding Claim 14, Kalia et al. discloses a system and method comprising providing notification to the first user with respect to the performance of the task by a second user (Paragraphs 45, 48; Figure 3; Figure 5, Elements 581, 593).

Regarding Claim 19, Kalia et al. discloses a system comprising:
A processing device (Figure 5; Paragraphs 51-64); and
 Memory (machine readable medium) coupled to the processing device and storing instructions that when executed by the processing device cause the system to perform the operations by a computing device over a network (Figure 5; Figure 5; Paragraphs 51-64) comprising:
Receiving via a communication session a first electronic communication from a first user device via an electronic communication application (Figure 1, Element 102, 104; Paragraph 14; Figure 4, Element 471; Figure 5, Element 585);
Determining a first content element within the first electronic communication (Tables, 2, 3; Figure 1, Elements 112, 112, 114, 116, 118; Figure 4; Figure 5, Elements 587, 589; Paragraphs 16-18);
Receiving via the communication session a second electronic communication over the network via the electronic communication application (Figure 1, Elements 102, 104; Paragraph 14; Figure 4, Element 471; Figure 5, Element 585);
Determining a second content element from the second communication (Paragraphs 16-18; Tables 2, 3; Figure 1, Elements 112, 112, 114, 116, 118; Figure 4; Figure 5, Elements 587, 589);
Associating the first content element with the second content element in a knowledge base (repository, memory, database, etc.) (Paragraphs 15-21; Tables 2, 3; Figures 2A, 2B; Figure 5, Elements 587, 589);
Determining a task based on the association between the first content element and the second content element within the knowledge base (Paragraphs 19, 24, 39, 42, 46; Figure 1, Elements 120, 122, 124; Figure 4, Elements 473, 475, 477) reflects shared conversational context between at least two users  (Figures 2A, 2B; Paragraphs 42, 43); and
Tracking performance of an action corresponding to the task by a first user (Figure 3, Element 386 – progress; Paragraphs 8, 45) 

Kalia et al. does not disclose determining an action has been initiated as claimed.

Brunn et al., from the same field of endeavor of task management via electronic communications, discloses a system and method comprising determining that the action has been initiated based on user interaction with an interactive item that initiates a communication with an application or service (responses, track completion, follow-ups/reminders, all questions answered, etc.; Column 9, Lines 17-68; Column 12, Lines 13-52; Claims 3-6)
Kalia et al. does not expressly disclose that the knowledge base that indicates a shared conversational context between the first user content element and the second content element wherein shared conversational context means that the first content element and the second content element originated in communications from the conversation as claimed.

Gruber et al., from the same field of endeavor of identifying tasks from electronic conversations, discloses a system and method comprising:
Associating and storing the first content element with the second content element, from monitored electronic communications (Paragraphs 233, 241, 242, 261, 265, 358, 374, 380; Figure 1, Element 1080; Figure 9), in a knowledge base that indicates a shared conversational context between the first content element and the second content element, wherein the shared conversation context means the first content element and the second content element originated in communications from the conversation (e.g. Active Ontology; Paragraphs 196, 197, 217-222, 270-284; Figure 7, 1052a, 1052b, 1052b, 1054b - knowledge base storing conv context; Figure 7, Elements 1080, 1072; Figure 9, Element 1050);
Determining a task for the first user to perform using a language processing (Figure 22) method that takes based on the association between the first content and the second and the shared conversational context (Figures 2, 11, 20, 23);
Presenting a task suggestion to the first user with an interactive item (Figures 2, 11, 20, 23);
In response to the interaction launching/initiating/activating (invoking) an application or service that is able to assist with the task (Abstract; Paragraphs 129, 515, 541, 546; Claim 1).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kalia et al., U.S. Patent Publication No. 2014/0214404 in view of Brunn et al., U.S. Patent No. 10,140,291 in view of Gruber et al., U.S. Patent Publication No. 20120245944 as applied to the claims above and further in view of Zarmer et al., U.S. Patent No. 8,376,611.

Regarding Claim 6, Kalia et al. does not disclose weights as claimed.

Zarmer et al., from the same field of endeavor of communication session analysis, discloses a system and method comprising identifying a task (action) based on a weight (score, priority) associated with a first user, the weight determined by historical actions by the uer (Figure 2, Elements 203, 205, 206; Column 8, Lines 28-68; Column 9, Lines 1-37).

It would have been obvious to one skilled in the art that the system and method as disclosed by Kalia et al. would have benefited from identifying a task based on a weight associated with a user in view of the disclosure of Zarmer et al., the resultant system/method enabling one to order tasks by their importance/priority.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623